This case is a sequel of Macaluso v. Succession of Marinoni,178 La. 384, *Page 1053 151 So. 628, which was dismissed as of nonsuit. The suit is founded upon a verbal contract by which Macaluso was to receive half of the fees earned by Marinoni as attorney for the Italian Homestead Association, and Marinoni was to receive half of the fees earned by Macaluso as notary public for the association. Macaluso sued for $2,453.89, as the balance due to him at the time of Marinoni's death. The district judge gave judgment in favor of Macaluso for $2,153.89. The testamentary executor for the succession of Marinoni has appealed.
The executor pleads that the contract was violative of the Canons of Professional Ethics of the American Bar Association, No. 34, which forbids a division of fees for legal services, even between attorneys at law, unless it is based upon a division of service or responsibility. Macaluso is an attorney at law, as well as notary public; and the services which he rendered in the drawing up of deeds to secure loans made by the homestead association partook largely of the services of an attorney at law. For that reason, the agreement between Macaluso and Marinoni that each should receive half of the other's fees was not unethical on the part of either of them, even though the fees earned by one of them were for the most part notarial fees.
The defendant in his answer to the suit averred that the agreement was that Marinoni should receive half of Macaluso's fees, but that Macaluso should receive only a third of Marinoni's fees. The evidence, however, leaves no doubt that the agreement *Page 1054 
was that each party should receive half of the other's fees. The evidence establishes also, conclusively, that the succession of Marinoni owes Macaluso $2,153.89 under the agreement.
Macaluso, in answer to the appeal, claims 10 per cent. damages for a frivolous appeal; but the evidence is convincing that the attorneys for the executor acted in good faith in taking the appeal. Macaluso does not complain of the rejection of a part of his demand.
The judgment is affirmed.